Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DROESBEKE et al. (US Patent Application Publication 20160118745 A1).
As per claim 1, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, comprising: a receptacle connector (seen in figure 2A-2C) and a plug connector 3 makeable with each other at least in a front-to-back direction (see figures 1A-1B), the receptacle connector (seen in figure 2A-2C) for mounting to a printed circuit board (see paragraph [0034-0035]), including: an isolative receptacle housing 4 having a base (along 11) extending along a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B), and a pair of side arms (along 12 and 13) extending forwardly 
As per claim 2, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein in the receptacle connector (seen in figure 2A-2C), the side arms (along 12 and 13) forms a receiving groove (along the side portions of element 4 seen in figure 2B) to receive the corresponding latch 17, and said receiving groove (along the side portions of element 4 seen in figure 2B) extends through a rear face of the base (along 11) to allow the 
As per claim 3, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein a thickness direction (see figures 1A-1B) of the latch 17 is a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B).
As per claim 4, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein the latch 17 further includes a horizontal soldering section 8 for mounting to the printed circuit board (see paragraph [0034-0035]).
As per claim 5, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein in the plug connector 3, the plug housing 36 form a first retention groove (along 75) a second retention groove (in-between 75) to respectively receive a rear section (along 79) and a front section (right or left side of 77) of the corresponding locking piece 38, said locking protrusion (76, see paragraph [0063]) being located between the front section (right or left side of 77) and the rear section (along 79) in the front-to-back direction (see figures 1A-1B).
As per claim 6, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein both the first retention groove (along 75) and the second retention groove (in-between 75) extend through a top face of the plug housing 36 to allow the metal locking piece 38 to be assembled thereunto in a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B).
As per claim 7, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein each locking piece 38 defines an L-shaped structure (along 77 and 76 to right or left side of 77) with the front section (right or left side of 77) extending in the transverse direction (see figures 1A-1B) and the rear section (along 79) extending in the front-to-back direction (see figures 1A-1B).
As per claim 8, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein the plug housing 36 forms a step (in-between 82 and 83) on each side face under the corresponding locking piece 38 in a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B) for protection the locking piece 38.
As per claim 9, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein a thickness direction (see figures 1A-1B) of the locking piece 38 is perpendicular to a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B).
As per claim 10, DROESBEKE teaches an electrical connector (see figures 1A-1B) assembly, wherein a thickness of the latch 17 is larger than that of the locking piece 38.
As per claim 11, DROESBEKE teaches a receptacle connector (seen in figure 2A-2C), for mounting to a printed circuit board (see paragraph [0034-0035]) and mating with a plug connector 3 having a pair of immoveable locking protrusions (76, see paragraph [0063]) on two sides, comprising: an isolative receptacle housing 4 having a base (along 11) extending along a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B), and a pair of side arms (along 12 and 13) extending forwardly from two opposite ends 
As per claim 12, DROESBEKE teaches a receptacle connector (seen in figure 2A-2C), wherein each side arm forms a receiving groove (along the side portions of element 4 seen in figure 2B) to receive the corresponding latch 17 therein, and said receiving groove (along the side portions of element 4 seen in figure 2B) extends through a rear face of the receptacle housing 4 to all the latch 17 to be forwardly assembled thereunto in the front-to-back direction (see figures 1A-1B).
As per claim 13, DROESBEKE teaches a receptacle connector (seen in figure 2A-2C), wherein a thickness direction (see figures 1A-1B) of the latch 17 is a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B).
As per claim 14, DROESBEKE teaches a receptacle connector (seen in figure 2A-2C), wherein each latch 17 includes rear retaining portion and a latch arm 19 extending forwardly from the retaining portion with the corresponding locking head at a front free end (see figures 1A-1B).
As per claim 15, DROESBEKE teaches a receptacle connector (seen in figure 2A-2C), wherein each latch 17 further includes a soldering section 8 exposed outside of the receptacle housing 4 for mounting to the printed circuit board (see paragraph [0034-0035]).
As per claim 16, DROESBEKE teaches a plug connector 3, for mating with a receptacle connector (seen in figure 2A-2C) defining a receiving space 5 with a pair of deflectable latches 17 located by two sides of the receiving space 5 and equipped with respective locking heads thereof, comprising: an isolative plug housing 36 forming opposite front face 9 and rear face in a front-to-back direction (see figures 1A-1B), and two opposite side faces (along 82 and 83) in a transverse direction (see figures 1A-1B) perpendicular to the front-to-back direction (see figures 1A-1B); a pair of protrusions (adjacent to 75) formed on the side faces (along 82 and 83), respectively; a plurality of plug contacts 41 retained in the plug housing 36; and a pair of immovable metal locking pieces 38 located around upon two opposite side faces (along 82 and 83) of the plug housing 36, each of locking piece 38 forming a locking protrusion (76, see paragraph [0063]) compliantly covering the corresponding protrusion (adjacent to 75) in a supported manner, wherein each locking protrusion (76, see paragraph [0063]) forms opposite guiding face and locking face in said front-to-back direction (see figures 1A-1B).
As per claim 17, DROESBEKE teaches a plug connector 3, wherein each locking piece 38 forms an L-shaped configuration (along 77 and 76 to right or left side of 77) with a front section (right or left side of 77) extending in the transverse direction (see figures 1A-1B), and a rear section (along 79) extending in the front-to-back direction (see figures 1A-1B), and a middle section (along 81) there between where the locking protrusion (76, see paragraph [0063]) is located.
As per claim 18, DROESBEKE teaches a plug connector 3, wherein the plug housing 36 forms a first retention groove (along 75) to receive the front section (right or left side of 77) of the locking piece 38, and a second retention groove (in-between 75) to receive the rear section (along 79) of the locking piece 38.
As per claim 19, DROESBEKE teaches a plug connector 3, wherein both the first retention groove (along 75) and the second retention groove (in-between 75) extend through a top face of the plug housing 36 to allow the locking piece 38 to be assembled thereunto in a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B).
As per claim 20, DROESBEKE teaches a plug connector 3, wherein the plug housing 36 further forms a step (in-between 82 and 83) on each side face under the corresponding locking piece 38 in a vertical direction (see figures 1A-1B) perpendicular to both the front-to-back direction (see figures 1A-1B) and the transverse direction (see figures 1A-1B) for protecting the corresponding locking piece 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831